Title: From Elizabeth Smith Shaw Peabody to John Quincy Adams, 26 February 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, John Quincy



My Dear Nephew,
Atkinson February 26th, 1812.

My Dear Sister, has I presume written, & given you some account of the Situation of our Connections at Quincy, & of those melancholy Dispensations of divine Providence which in the last five Months, has deprived both your Family, & mine, of some of the tenderest,—dearest,—most valued Relatives.—While I sympathize with you, & your lovely Wife, in the loss of a fond Mother, & a beloved Sister, I trust you reciprocate the Grief, & with me lament the Bereavement of my venerable, ever respected, & greatly beloved Brother & Sister Cranch. To you my Nephew, I need not say, how much they were venerated for their Fidelity—the sincerity of their Friendship—their ardent desire of doing good—their undesembled Piety—their fervent Devotion—& all the “Charities,” of Life—
Seldom, if ever, were Families, or three Sisters, who have lived in greater Harmony than we have ever done—Our Dispositions, Habits of Oeconomy, literary Pursuits,—our moral, & religious Principles—all—all conspired to cement the Bands—But the great Arbiter of Life, & Death, has now loosened, & broke assunder the three-fold silken Cord, which for so many years, had been closely twisted together with the Bands of Unity, Peace, & Love—And the House we were wont to visit, now sits solitary, where glowed unabated conjugal Affection, & in a delightful manner beamed the Smiles of Benevolence, & Love.
Fifty years had my dear Brother, & Sister Cranch dwelt together as “joint Heirs,” united in every wish, “walking in all the Statutes, & Ordinances of the Lord blameless,” so far as human Imperfection would admit, bright Examples of the Christian Graces, & Virtues.—
I was at Quincy in June, & with my Sister, when she was first taken sick with a Fever, which proved of the Inflamatory kind, & very distressing—I did not quit her sick Chamber, till my Brother, & the Phisicians thought she might recover—But they soon found her System was too enfeebled ever to regain its wonted Strength—Her mind appeared ever resigned to the disposal, & Government of her heavenly Parent—trusting in the merits of the Redeemer, she was composed, & cheerful—
My Brother Cranch was confined but three Days, soon his reason, & speech faild, which we all regret—When my Sister, was told that the dear Partner of all her joys, & Sorrows had taken his flight, her kindred Spirit seemed no longer to have a wish to be detained here upon Earth—And Heaven was pleased to spare them the anguish, of seeing either laid in the Tomb.
“Together free’d their gentle Spirits flew,
We trust, “To Scenes where Love & Bliss immortal reign.”
Lovely in Life, undivided in Death—One Funeral Obsiquie—One solemn Dirge, breathed its plaintive Notes,—One silent Tomb enshrines their sleeping Dust—While “Hope, springs beyond the Grave,” & cheers us with the Belief, that they have joined the celestial Choir, & are reaping the reward of the Faithful—Here, do I love daily to meditate, upon them, & dwell upon an Idea so solacing, so ameliorating to the feelings of Humanity—& so full of monotory Lessons to us, whose Days are protracted—
Your excellent Father, & Mother, feel the loss of their early Sentimental Companion the confidential Friend, the kind Soother, & cheerful Visiter of their sick Bed, perhaps more than myself, whose abode, is far distant—They, who “prevent the Wish,” were ever unremitted in their assiduities, & spared no pains to alleviate the distressed Family, which the tenderest fraternal affection could dictate.—Their Hands, & their Hearts have been full—And I rejoice that your Sister Smith, & Daughter are with your Parents during this long cold winter, to cheer their gloomy hours, while I regret the Disease which occasioned her absense from Home, & from which she could have no relief, but by submiting to a painful Opperation, which she did with that cheerful composure, that pious Fortitude, & true magnanimity of Soul, which has ever disignated her Character, through every trying Situation of her Life—Pardon my prolixity—I love to recount the Virtues of my Friends—
Perhaps, your Brother Thomas has informed you that Judge Cranch has sent his two Sons here, to be fitted for College, & that they are steady worthy youths,—Thomas Norton, & your two Sons, have been since commited to our Care. It gave me pleasure to have them all together, as it might renew family Friendship,—They are all promising Youths, but very different in their Genius, Temper, & brilliancy of Intellects—Yours particularly have rich Soil, capable of high Cultivation, & require constant attention—George, wrote to you in the winter, but in so bad hand writing, that I desired your Mother to send it on, or not, as she chose—I have now persuaded him to try, & write slower though I fear you will think it bad enough now—He has acquired a strong Taste for English Authors, & has a supprizing capability of comprehending the sense, & design—& of retaining Events recorded in History—This winter he has read Goldsmith’s History of England.—Miltons Paradise lost, & Thomsons Seasons have delighted him—with a number of other Books of Taste—Popes works, he has read while at Quincy—We presumed you did not want to have him pushed forward at his age, in the Classicks—& we have indulged him in pursuing those Authors in the Evening, as an amusement—for he does not love to play like John—Though he now enjoys health, yet I am fearful he will injure himself, for Books, make even Children inactive—
Perhaps, you will not approve, when I say, that I am less concerned at present, for the correctness of his Morals. than for the singular Habits, & awkward ways he has by some means contracted, which, if they cannot be removed, will shade his fine Talents—I have therefore delivered him up to my Daughter, who is firm, mild, & gentle in her manners—who is young enough to interest his attention, & old enough not to endanger his Heart—All the little Lads, love her very much—She certainly possesses the “Honey of persuasion,” for the small Ones, if older, do not feel its Influence—
John is a charming Child, parses english, & is studying Murry’s Grammer, & an abridgment of Geography &ce—& will make, I believe a better writer than George—
Permit me to congratulate you, & Mrs Adams, upon the Birth of a dear Daughter,—may all your Children live to be Blessings—
You will be good enough to present Mr Peabody’s & my kind regards to Mr William Smith,—he is remembered with affection—& accept of Mr Peabody’s & my Daughters, most respectful Compliments, & the sincere wishes for the Health, Prosperity & Happiness of yourself, & Lady, of Her, who has the Honour to subscribe your Aunt

Elizabeth Peabody